Citation Nr: 1752203	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-01 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

The Veteran represented by:  Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D.S. Chilcote, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to January 1990 and from January 1991 to May 1991 in the United States Army. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In September 2016, the Veteran and his wife testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should consider the existence of this electronic record.


FINDING OF FACT

The Veteran's current left knee disorder, residuals of a left knee ACL repair and partial medial meniscus repair, is related to his military service.


CONCLUSION OF LAW

The Veteran's residuals of a left knee ACL repair and partial medial meniscus repair were incurred in active service.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for a left knee disorder.

The Veteran's service treatment records document a March 1989 injury to his left knee.  He reported that he had twisted his left knee, which resulted in pain and an obvious deformity.  He was assessed as having a sprain.

The Veteran, his wife, and others, including his roommate at Fort Knox, all attested to ongoing left knee problems following the injury.  Moreover, during the September 2016 hearing, the Veteran explained that he did not seek medical treatment over the years and instead self-treated and took medications.  He stated that he eventually sought treatment in 2010 when the condition became too unbearable.  He also denied having any injury to his left knee after service, and his wife testified that he had never complained about working on concrete after his military service.

The October 2011 VA examiner opined that it is less likely than not that the Veteran's current left knee disorder was related to a single event (acute musculoskeletal) in service.  Instead, he found that it is more likely than not related to post-service events.  In so doing, he noted that the Veteran did not use crutches and had no more than one visit documented in the service treatment records.  The examiner also observed that there was a gap in the medical data from 1989 to 2010 and multiple other events, including years of work on concrete and a motor vehicle accident.  

Nevertheless, the Board notes that the October 2011 VA examiner did not consider the lay statements attesting to continuity of symptomatology or the Veteran's explanation that he had self-treated until the knee condition became too unbearable in 2010.  Moreover, as noted above, Veteran's wife has testified that he never had any complaints regarding his work on concrete, and the Veteran denied having any post-service injuries to his left knee.  While the examiner did note that the Veteran was involved in a motor vehicle accident, the examiner himself noted that the injuries sustained in 2006 involved his head and neck.  There was no indication or report that he injured his left knee during that accident.  Indeed, VA medical records dated in October 2006 did not document any complaints pertaining to the left knee following the accident, despite reports of other injuries sustained at that time.  Private medical records dated in September 1992 also documented a motor vehicle accident after which the Veteran reported having some discomfort along the lateral aspect of the left knee area.  However, the Veteran specifically indicated that he was uncertain as to whether this was injured during the accident.  Therefore, the Board finds that the October 2011 VA examiner's medical opinion has limited probative value.

On the other hand, the Veteran has submitted private medical opinions in support of his claim.  Specifically, in May 2012, Dr. B.F. (initials used to protect privacy) stated that, based on his history, the Veteran had a chronic anterior cruciate ligament (ACL) tear that dates back to an injury that occurred while he was in the military.  He had described some chronic intermittent instability in that knee and presented when he tore his medial meniscus.  Dr. B.F. opined that the ACL tear more likely than not occurred as a result of his injury that he sustained in the military and that his medial meniscus tear more likely than not was caused by his chronic ACL insufficiency. 

In October 2016, Dr. B.F. elaborated on his prior medical opinion.  Based on the history, he believed that the Veteran tore his ACL at the time of the MCL sprain that was documented in 1989.  He noted that the Veteran reported that the injury in service was the only significant knee injury that he had sustained and explained that an ACL tear is commonly missed at the time of a MCL sprain.  He also commented that the ACL and MCL injuries frequently occur together.  Dr. B.F. further noted that the Veteran did well over the years until he tore his meniscus, which was at least partially caused by his ACL deficiency.  He concluded that, based on the history, documentation of a MCL sprain, and MRI, x-ray, and operative findings, the most likely cause of the ACL injury was the injury sustained in 1989.

The Board finds Dr. B.F.'s October 2016 opinion to be the most probative evidence on the question of the etiology of the Veteran's current left knee disorder.  He considered the relevant evidence and history, including the service treatment records and the lay statements, and provided a rationale for the conclusions reached.  In so doing, he explained how such a disorder generally develops or presents and accounted for why an ACL injury may not have been documented at the time of the sprain in 1989.

For these reasons, the Board finds that service connection is warranted for a left knee disorder.


ORDER

Service connection for residuals of a left knee ACL repair and partial medial meniscus repair is granted.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


